DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 08/08/2022 Amendments/Arguments, which directly amended claims 2-4, 6-10, 12, 18, 21, cancelled claim 1; added new claim 23; and traversed the rejections of the claims of the 05/12/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 2-10, 12-16, and 18-23 are allowed.
Regarding claims 7, 12, and 18, an apparatus, method and product for determining position in an environment where surveying is impaired as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,047,989 discloses a GNSS device with a tilt sensor.  A GNSS device includes a tilt sensor capable of measuring a tilt, an electronic compass capable of measuring a direction, a GNSS antenna capable of acquiring positional information, and a display unit capable of displaying information, wherein when the tilt sensor or the electronic compass requests calibration for adjustment, an icon calling attention is displayed on a screen of the display unit, and when the icon is tapped by a user, the screen of the display unit shifts to a calibration screen.  When calibration is required, immediate shifting to a calibration screen is enabled, so that high operability and usability are obtained.
US 10,563,980 discloses a method and apparatus utilizing a high-precision GNSS receiver, an EDM, and an optical camera in combination for making accurate measurements of multiple remote points.  The accurate measurement of a plurality of remote points is facilitated by integrating a high-precision GNSS receiver, an EDM and an optical camera such that their combined physical location and orientation can be measured and known, and allowing for a single calibration thereof.  The integration of the high-precision GNSS receiver, an EDM, and an optical camera may take various forms such as a single, integrated device, or individual devices assembled together on a surveying pole, for example.  The integrated device may also include one or more sensors such as an inclination sensor and an inertial measurement unit.
US 9,541,392 discloses surveying system for measuring the position of a measuring point on the ground.  The surveying system may include a survey pole with a body having a pointer tip for contacting the measuring point and position giving means for making available the coordinative determination of a referenced position, being placed on the body with a defined spatial relationship relative to the tip.  Determination means may be included for repeatedly determining the referenced position of the position giving means.  Evaluation means may also be included for deriving the position of the measuring point.  In some embodiments, the survey pole may also include an inertial measuring unit placed on the body with a defined spatial relationship relative to the position giving means.
US 9,182,229 discloses solutions for position measurement, including without limitation tools and techniques that can be used for land surveying and in similar applications.  One such tool is a greatly enhanced position measurement system that takes the form of a surveying rod with substantial independent functionality, which can be used with or without a total station or similar device.
US 9,513,120 discloses a navigational apparatus includes a visual display, first and second imaging devices, and one or more processors.  The first imaging device has an optical axis extending in a first direction and is configured to obtain first image data.  The second imaging device has an optical axis extending in a second direction substantially perpendicular to the first direction and is configured to obtain second image data.  When the visual display is displaying first image data, the one or more processors are configured to superimpose a first navigational graphic on the visual display overlaid on a portion of the first image data associated with the point of interest.  When the visual display is displaying second image data, the one or more processors are configured to superimpose a second navigational graphic on the visual display overlaid on a portion of the second image data associated with the point of interest.
US 7,646,339 discloses a geodesic positioning system determines the position of a target point.  The system includes a range pole that can be oriented toward the target point.  A tilt sensor is arranged on the range pole, detachably where applicable, for generating a tilt angle signal related to the tilt angle of the range pole.  A positioning element, more particularly a reflector or a satellite signal antenna, is arranged on the range pole.  Positioning means is able to capture the position of the positioning element as a function of the tilt angle signal.  Triggering means is in signal communication with the tilt sensor and with the positioning means, and adapted so that a trigger signal issued to capture the current position of the positioning element is transmitted to the positioning means as soon as the tilt angle signal corresponds to a tilt angle situated within a given tilt angle range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646